Exhibit 10.1

 

AGREEMENT ON ADVANCES

This Agreement on Advances (this “Agreement”) is entered into as of August 14,
2020 (the “Effective Date”), by and between New Asia Holdings Inc, a US Nevada
corporation, listed on the OTC QB Markets (the “Company”) and New Asia Holdings
Ltd a British Virgin Island Corporation (“NAHL”), which is solely owned and
controlled by the Company’s Chairman and Chief Executive Officer, Dr. Lin Kok
Peng and is thus considered a related party to the Company. The Company and NAHL
may be referred to herein individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, NAHL, as the principal controlling shareholder of the Company, has
advanced all of the funds that the Company has used for operating expenses since
the acquisition of the Company by its present management on December 24th, 2014
to the present date, and through 30th June 2020, NAHL has advanced the Company a
total of $906,452 and future advances through the remainder of the year will
also be expected;

WHEREAS On 19th August 2015, the Board of Directors of the Company (the “Board”)
had approved an agreement with NAHL wherein those advances made and any future
advances would be convertible by NAHL at its own discretion all or a portion of
these advances into shares of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) at a conversion price of US $0.02 per share; and

WHEREAS, NAHL has informed the Company that the previous terms of the
aforementioned conversion price are not consistent with the level of risk that
NAHL has taken in effecting these advances, particularly given the historical
share pricing, low trading volumes of the Company’s stock and overall
performance of the Company and that NAHL wishes to re-establish the terms of the
advances to date and the terms of any future advances, prior to NAHL undertaking
any such future advances;

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

1.Prior Advances and Additional Advances.  

(a)All funds advanced to the Company by NAHL up to the Effective Date (the
“Prior Advances”) will continue to constitute an interest-free loan to the
Company, which shall be due and payable by the Company to NAHL on or before 15th
September 2020 (as the same may be extended as set forth below, the “Prior
Advance Repayment Date”). If the Company does not repay the Prior Advances by
the Prior Advance Repayment Date, NAHL, at its sole discretion, will have the
option to extend the Prior Advance Repayment Date or convert all or a portion of
the Prior Advances into Common Stock at a conversion price of US $0.003 per
share (the “Prior Advance Conversion Price”), subject to adjustment as set forth
in Section 2(a) and Section 2(b). NAHL’s election to extend the Prior Advance
Repayment Date or to convert the Prior Advances into Common Stock shall be made
on the first business day following the Prior Advance Repayment Date. The
Parties acknowledge and agree that the Prior Advances shall not be convertible
into Common Stock prior to the Prior Advance Repayment Date. 

--------------------------------------------------------------------------------



(b)Following the Effective Date, NAHL will endeavor, on a best efforts’ basis,
to continue to advance operating funds to the Company as may be required and
requested by the Company for its operations, for a period of at least through
December 31st, 2020 (such additional advances, as funded, the “Additional
Advances” and, together with the Prior Advances, the “Advances”). Any such
Additional Advances shall be due and payable by the Company to NAHL on or before
January 31, 2021 (as the same may be extended as set forth below, the
“Additional Advance Repayment Date”). In the event that any Additional Advances
are made and are not repaid by the Additional Advance Repayment Date, NAHL, at
its sole discretion, will have the option to extend the Additional Advance
Repayment Date or convert all or a portion of the Additional Advances into
Common Stock at a conversion price of US $0.003 per share (the “Additional
Advance Conversion Price”), subject to adjustment as set forth in Section 2(b).
NAHL’s election to extend the Additional Advance Repayment Date or to convert
the Additional Advances into Common Stock shall be made on the first business
day following the Additional Advance Repayment Date. The Parties acknowledge and
agree that any Additional Advances shall not be convertible into Common Stock
prior to the Additional Advance Repayment Date. 

2.Adjustments to Conversion Prices.  

(a)In the event that NAHL determines not to fund any Additional Advances, then
(i) the Prior Advance Conversion Price with respect to any Prior Advances made
prior to January 1, 2020 shall remain US $0.003 per share, subject to adjustment
as set forth in Section 2(b) and (ii) the Prior Advance Conversion Price with
respect to any Prior Advances made after January 1, 2020 shall be US $0.01 per
share, subject to adjustment as set forth in Section 2(b).   

(b)The Prior Advance Conversion Price and the Additional Advance Conversion
Price shall each be subject to equitable adjustments for stock splits, stock
dividends or rights offerings by the Company relating to the Common Stock,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events that occur on or after the Effective Date.  By way of example
and not limitation, in the event of forward split of the Common Stock following
the Effective Date in which each share of Common Stock is converted into two
shares of Common Stock, the Prior Advance Conversion Price and the Additional
Advance Conversion Price, in each case as in effect at such time, shall each be
reduced by 50%, and in the event of a reverse split of the Common Stock
following the Effective Date in which each two shares of Common Stock are
converted into one share of Common Stock, the Prior Advance Conversion Price and
the Additional Advance Conversion Price, in each case as in effect at such time,
shall each be increased by 100%. 

3.Issuance of Shares. At the appropriate time, consistent with NAHL’s option to
convert all or a portion of the Advances into Common Stock, the Board hereby
agrees to authorize and empower Pacific Stock Transfer Company (the “Transfer
Agent”) to issue the above shares to NAHL as and when due pursuant to the terms
and conditions herein. If acceptable to the Transfer Agent, the Company further
agrees to waive the requirement for a signature guarantee and will agree to
indemnify and save harmless the Transfer Agent from and against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages, costs, charges, counsel fees, and
other expenses of every nature and character by reason of the Transfer Agent
complying with the Company’s instructions to issue shares to NAHL as required
hereunder. 

--------------------------------------------------------------------------------



4.Representations and Warranties of The Company. The Company represents and
warrants to NAHL as follows: 

(a)Corporate Existence and Power. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Nevada,
and has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.    

(b)Authority: The Company has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with the terms hereof, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought. 

(c)Valid Issuance. The shares of Common Stock that may be issued to NAHL on
conversion of the Prior Advances or Additional Advances (the “Shares”) shall, if
and when issued, be duly and validly issued, fully paid and non-assessable, and
not be issued in violation of any preemptive or similar rights. 

(d)No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Company is a party or by which it is bound,
or to which the Shares will be subject; or (ii) any federal, state, local or
foreign law, ordinance, judgment, decree, order, statute, or regulation, or that
of any other governmental body or authority, applicable to the Company or the
Shares, assuming that the representations and warranties of NAHL as set forth
herein are true and correct. 

(e)No Consent. No consent, approval, authorization or order of, or any filing or
declaration with any governmental authority or any other person is required for
the consummation by the Company of any of the transactions on its part
contemplated under this Agreement. 

5.Representations and Warranties of NAHL. NAHL represents and warrants to the
Company as follows: 

(a)Corporate Existence and Power. NAHL is a corporation duly organized, validly
existing, and in good standing under the laws of the British Virgin Islands, and
has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.    

(b)Authority: NAHL has the right, power, authority and capacity to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform its obligations under this Agreement. This Agreement constitutes the
legal, valid and binding obligations of NAHL, enforceable against NAHL in
accordance with the terms hereof, except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the  

--------------------------------------------------------------------------------



qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

(c)No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which NAHL is a party or by which it is bound, or to
which the Shares will be subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to NAHL or the Shares, assuming
that the representations and warranties of the Company as set forth herein are
true and correct. 

(d)No Consent. No consent, approval, authorization or order of, or any filing or
declaration with any governmental authority or any other person is required for
the consummation by NAHL of any of the transactions on its part contemplated
under this Agreement. 

(e)Investment Representations.  

(i)NAHL understands and agrees that the consummation of this Agreement including
any issuance of the Shares to NAHL as contemplated hereby, constitutes the offer
and sale of securities under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state statutes and that the Shares being
acquired by NAHL are being acquired by NAHL for NAHL’s own account and not with
a present view towards the public sale or distribution thereof, except pursuant
to sales registered or exempted from registration under the Securities Act. 

(ii)NAHL is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act (an “Accredited Investor”). NAHL has been
furnished with all documents and materials relating to the business, finances
and operations of the Company and its subsidiaries and information that NAHL
requested and deemed material to making an informed decision regarding this
Agreement and the underlying transactions. 

(iii)NAHL understands that the Shares are being offered and sold to NAHL in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and NAHL’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of NAHL set forth
herein in order to determine the availability of such exemptions and the
eligibility of NAHL to acquire the Shares.   

(iv)NAHL and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the Shares which have been requested by NAHL or its advisors.  NAHL
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company.  NAHL understands that any investment in the Shares involves a
significant degree of risk. 

(v)NAHL understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares. 

--------------------------------------------------------------------------------



(vi)NAHL understands that (i) the sale or re-sale of the Shares has not been and
is not being registered under the Securities Act or any applicable state
securities laws, and the Shares may not be transferred unless (a) the Shares are
sold pursuant to an effective registration statement under the Securities Act,
(b) NAHL shall have delivered to the Company, at the cost of NAHL, an opinion of
counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions to the effect that the Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (c) the Shares are
sold or transferred to an “affiliate” (as defined in Rule 144 promulgated under
the Securities Act (or a successor rule) (“Rule 144”)) of NAHL who agree to sell
or otherwise transfer the Shares only in accordance with this Section 5(e)(vi)
and who is an Accredited Investor, (d) the Shares are sold pursuant to Rule 144,
or (e) the Shares are sold pursuant to Regulation S under the Securities Act (or
a successor rule) (“Regulation S”), and NAHL shall have delivered to the
Company, at the cost of NAHL, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by the Company; (ii) any sale of such Shares
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Shares under circumstances in which the seller (or the person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register
such Shares under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder (in each case).
 Notwithstanding the foregoing or anything else contained herein to the
contrary, the Shares may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement.   

(vii)NAHL understands that the Shares, until such time as the Shares have been
registered under the Securities Act, or may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Shares may bear a
standard Rule 144 legend and a stop-transfer order may be placed against
transfer of the certificates for such Shares. 

6.Additional Agreements and Acknowledgements. NAHL is currently an owner of
approximately 76% of Company’s outstanding Common Stock, which is more than ten
percent (10%) of the outstanding Common Stock of the Company and thus is in a
controlling position with, or an affiliate of, the Company and the sole
controlling shareholder of NAHL is currently a director and an officer of the
Company, all as defined in paragraph (a) of Rule 144 and Rule 405 promulgated
under the Securities Act, and thus NAHL is subject to the “dribble out”
provisions thereof.    

7.Miscellaneous. 

(a)Further Assurances. From time to time, whether at or following the execution
of this Agreement, each Party shall make reasonable commercial efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including as required by applicable
laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement. 

--------------------------------------------------------------------------------



(b)Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
Parties as indicated on the signature page hereto. Any Party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other Party notice in the manner herein set forth. 

(c)Choice of law; Jurisdiction. This Agreement shall be governed, construed, and
enforced in accordance with the laws of the State of Nevada without giving
effect to principles of conflicts of law. Each of the Parties agree to submit to
the jurisdiction of the federal or state courts located in Nevada in any actions
or proceedings arising out of or relating to this Agreement.  

(d)Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(d). Each of the
Parties acknowledge that each has been represented in connection with the
signing of this waiver by independent legal counsel selected by the respective
Party and that such Party has discussed the legal consequences and import of
this waiver with legal counsel.  Each of the Parties further acknowledge that
each has read and understands the meaning of this waiver and grants this waiver
knowingly, voluntarily, without duress and only after consideration of the
consequences of this waiver with legal counsel. 

(e)Limitation on Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREIN FOR SPECIAL, GENERAL, INDIRECT OR CONSEQUENTIAL
DAMAGES, INCLUDING DAMAGES FOR LOST PROFITS OR LOST OPPORTUNITY, EVEN IF THE
PARTY SOUGHT TO BE HELD LIABLE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE. 

(f)Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the Parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the Parties which is not expressly embodied in
this Agreement. 

(g)Assignment. Each Party’s rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other Party’s prior  

--------------------------------------------------------------------------------



written consent, and any such assignment or attempted assignment shall be void,
of no force or effect, and shall constitute a material default by such Party.

(h)Amendments. This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the Parties. 

(i)Waivers. The failure of any Party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same. No waiver by any Party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other term, covenant, representation or warranty of this
Agreement. 

(j)Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. 

(k)Severability.If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible. 

(l)Interpretation. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a Party or Parties on the
ground that such Party or Parties drafted or was more responsible for the
drafting of any such provision(s). The Parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties. 

(m)Third Party Beneficiaries. This contract is strictly between the Parties and
no other person or entity and no director, officer, stockholder, employee,
agent, independent contractor or any other person or entity shall be deemed to
be a third-party beneficiary of this Agreement. 

8.Termination. This Agreement shall remain in force until December 31, 2020,
provided that (i) the Parties may jointly elect to terminate this Agreement
prior to such date or to extend such termination date, in each case in writing
and each in their sole discretion; and (ii) in the event that NAHL does not
complete any Additional Advance within three business days of the date that such
Additional Advance is requested by the Company pursuant to Section 1(b), this
Agreement shall automatically terminate and shall be of no further force and
effect, provided, however, that any termination or expiration of this Agreement
shall not affect the rights or obligations of the Parties which arose prior to
such termination or expiration, including the  

--------------------------------------------------------------------------------



obligations of the Company to repay any then-unrepaid Advances or to issue any
Shares upon conversion of the unrepaid Advances, and provided that the
provisions of Section 7 and this Section 8 shall survive any expiration or
termination of this Agreement.

[Signatures appear on following page]

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

New Asia Holdings Inc.

 

/s/ Jose A Capote

_____________________________________________

Jose A. Capote, Vice President and Corporate Secretary

 

 

New Asia Holdings Ltd

 

/s/ Lin Kok Peng PhD

_____________________________________________

Lin Kok Peng, Director

 

 